Title: To Thomas Jefferson from Alexander Donald, 3 January 1792
From: Donald, Alexander
To: Jefferson, Thomas


          
            Dear Sir
            London 3d. January 1792
          
          A few days ago I had the pleasure of recieving, the letter which you did me the honour to write me on the 23d. Novemr. The very next day I went myself to Lackington’s with your list. The books were sent to D. & B. Counting House yesterday and the money paid for them. The amount being £8. 17. Stg, is placed to your Debit. I pray you not to give yourself any uneasiness, or to put yourself to any inconvenience to replace this money. It may either be paid to Mr. Brown, or remitted in a bill of Exchange as you please. The Books shall be sent by the first ship for Phila., accompanied by a note of the cost, and shipping charges.
          I certainly did expect that our Friend Colo. Harvie would have had more votes for being Chief Magistrate of Virga. Altho I do not beleive that if I had been on the Spot I would have concluded he would have been chosen. He is a very worthy man, but abundantly Indolent.  Had he been as free with his Dinners to the assembly, as Bolling Starke was when he used to stand for a councellor, he would have had a more respectable Poll. I beg pardon for the observation. I do not mean it as a reflection on the assembly, nor would I make it to every Person. But a little attention has a wonderful effect.—I believe, and hope, the choise has fallen upon a very good man. Indeed all the three are unexceptionable, but during my stay in Virga. from the 84. to the 90. I observed that all places of honour or Proffit in the gift of the assembly, were with one exception, conferred on one of their own Body.—The case I allude to was the late Governour, Beverley Randolph.
          I sincerely congratulate you on the rapid rise of your Funds. It shows clearly that the People in Europe begin to know you, and consequently must have the same degree of confidence in your Government, as they have in that of this or any other Country. I presume you will soon call in your Six ⅌ Cent Stock, for I understand that Mr. Short has succeeded in negotiating a considerable Loan in Holland at 4 ⅌ Cent.—which will do away the necessity of your paying so high an Interest as 6 ⅌ Cent any longer—and will make a very capital difference upon the face of your expenditure and Income.—This Country abounds so much in money just now, that I would not be the least surprized to see our three ⅌ Cent Consols at 100. before the expiration of this present year.
          I am much pleased also to find by my last advices from America that wheat and Flour were in demand, and consequently obtained good prices. I hope this will long be the case, for there has been too much Tobo. made for some years past. Such as was good, sold pretty well last Autumn. But mean is totally unsaleable.
          I will not presume to trouble you on the affairs of France as you will hear what is going on there through a much better Channel. In this Country however it is generally believed there will be a Counter Revolution. Their assignats are greatly fallen, and the Exchange between this and Paris is from 18. to 19, so that the Livre Tournois is worth only 7s. here.
          I rejoiced when I heard of the appointment of Mr. Hammond to the Honourable Office of Minister Plenipotentiary to the United States of America. I expect now to see every thing in dispute adjusted, and a firm and lasting treaty of Peace and Commerce established between our Two Countries, both equally dear to me.
          I beg leave to assure you that I will ever be happy to recieve your Commands, and I promise to execute them to the best of my skill and Judgement.—Wishing you many returns of this Season of Mirth and  Festivity—I remain with great consideration Dear Sir Your Faithful & obt. st.,
          
            A Donald
          
        